14-1846
    Brown v. Wells Fargo Bank


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 1st day of July, two thousand fifteen.

    PRESENT:
                ROSEMARY S. POOLER,
                RAYMOND J. LOHIER, Jr.,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    SWINTON BROWN,

                                Plaintiff-Appellant,

                     v.                                                        14-1846

    WELLS FARGO BANK, N.A., TRUSTEE FOR
    OPTION ONE MORTGAGE LOAN TRUST
    2007-6 ASSET-BACKED CERTIFICATES,
    SERIES 2007-6, RICHARD A. GERBINO, ESQ.,
    ADAM SPEREGEN, ESQ., STEVEN
    SCHLESINGER, ESQ.,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                           Swinton Brown, pro se, Bay Shore, N.Y.


                                                       1
FOR DEFENDANTS-APPELLEES:                        Concepcion A. Montoya, Schuyler B. Kraus,
                                                  Hinshaw & Culbertson LLP, New York, N.Y.,
                                                  for Wells Fargo Bank, N.A., Trustee for Option
                                                 One Mortgage Loan Trust 2007-6
                                                 Asset-Backed Certificates, Series 2007-6.

                                                  David P. Case, Fein, Such & Crane, LLP,
                                                  Rochester, N.Y., for Richard A. Gerbino and
                                                  Adam Speregen.

                                                  Seth A. Presser, Jaspan Schlesinger LLP,
                                                  Garden City, N.Y., for Steven Schlesinger.


       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Feuerstein, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.


       Appellant Swinton Brown appeals from the June 16, 2014, judgment of the United States

District Court for the Eastern District of New York dismissing his claims challenging a state court

foreclosure judgment against his property.        We assume the parties’ familiarity with the

underlying facts, procedural history of the case, and issues on appeal.

       We review a dismissal under the Rooker-Feldman doctrine de novo. Green v. Mattingly,

585 F.3d 97, 101 (2d Cir. 2009). A claim is barred under the Rooker-Feldman doctrine when a

federal-court plaintiff who lost in state court complains of injuries caused by a state-court

judgment rendered before the federal proceedings commenced, and invites the district court’s




                                                 2
review and rejection of that judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005); Green, 585 F.3d at 101.

       The district court properly found that the Rooker-Feldman doctrine applied: (1) Brown is

challenging a state foreclosure judgment; (2) the alleged injuries stemmed from that judgment

(loss of property based on fraud); (3) Brown sought review and rejection of the state court’s

foreclosure judgment; and (4) the district court complaint was filed after the state court’s

judgment. See e.g., Green, 585 F.3d at 101. To the extent that Brown requests the federal court

to return his property to him because the foreclosure judgment was obtained fraudulently,

Rooker-Feldman bars his claim. See Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423,

427 (2d Cir. 2014) (determining that Rooker-Feldman barred federal court suit that sought to

regain title to property based on allegation that foreclosure was obtained fraudulently).

       Finally, Brown’s challenge that the district court improperly ignored defendants’ motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) fails; the district court had an

obligation to determine subject matter jurisdiction before considering the 12(b)(6) arguments.

See United States v. Bond, 762 F.3d 255, 263 (2d Cir. 2014) (“Subject matter jurisdiction is a

threshold question that must be resolved . . . before proceeding to the merits.”) (internal quotation

marks omitted, alteration in the original).

       We have considered the remainder of Brown’s claims and find that they are without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                 3